UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-6964


LARRY D. REAVES,

                Plaintiff - Appellant,

          v.

CLAIM REGIONAL OFFICE FIDUCIARY – D.C. OFFICE; JOSE RIVEO,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:11-cv-00620-AJT-TCB)


Submitted:   November 15, 2011            Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry D. Reaves, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Larry   D.    Reaves     appeals    the   district   court’s   order

dismissing his complaint for failure to state a claim.                 Reaves’

opening appellate brief is incoherent and fails to conform to

any of the requirements of Fourth Circuit Local Rule 34(b).                  By

failing to raise any issues for appeal, Reaves has abandoned all

appellate claims.       See, e.g., Edwards v. City of Goldsboro, 178
F.3d 231, 241 n.6 (4th Cir. 1999).              Accordingly, we affirm the

district   court’s      judgment.      We     dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                       2